389 U.S. 813
88 S.Ct. 30
19 L.Ed.2d 63
Agnes M. BANKS, etc., petitioner,v.CHICAGO GRAIN TRIMMERS ASSOCIATION, INC., et al.
No. 59.
Supreme Court of the United States
October 9, 1967

Harold A. Liebenson, for petitioner.
Thomas P. Smith, for respondents.


1
Solicitor General Marshall, for the Deputy Commissioner (Department of Labor).


2
Motion of petitioner for leave to intervene granted. Petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit granted and case placed on the summary calendar.


3
Mr. Justice MARSHALL took no part in the consideration or decision of this motion and petition.